Order entered May 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                                 V.

                                    BOBBIE BUSH, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-16041-M

                                            ORDER
       We GRANT appellants’ May 15, 2015 unopposed second motion for an extension of

time to file reply briefs. Appellants shall file their reply briefs by JUNE 1, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE